Order entered October 3, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01655-CV

                                ROBERT COLE, Appellant

                                            V.

                     GWENDOLYN PARKER, INC., CRF, Appellee

                     On Appeal from the County Court at Law No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. CC-13-00513-D

                                         ORDER
       We GRANT appellant’s September 30, 2014 motion for extension and ORDER the brief

be filed no later than October 5, 2014. No further extensions will be granted absent exigent

circumstances.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE